Case 1:21-cr-00097-PLF Document 15 Filed 06/30/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Case No. 21-CR-97

40 U.S.C. § 5104(e)(2)(G)
VALERIE EHRKE,

Defendant.
STATEMENT OF OFFENSE

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia, and the defendant,
Valerie Ehrke, with the concurrence of her attorney, agree and stipulate to the below factual
basis for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties
stipulate that the United States could prove the below facts beyond a reasonable doubt:

The Attack at the U.S. Capitol on January 6, 2021

L, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

a On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
3. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count
Case 1:21-cr-00097-PLF Document 15 Filed 06/30/21 Page 2 of 6

of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

4. As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

5. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows and by assaulting members of law enforcement, as others in the
crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.

Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

Page 2 of 6
Case 1:21-cr-00097-PLF Document 15 Filed 06/30/21 Page 3 of 6

7. Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured. The proceedings resumed at approximately 8:00
p.m. after the building had been secured. Vice President Pence remained in the United States
Capitol from the time he was evacuated from the Senate Chamber until the session resumed.

Valerie Ehrke’s Participation in the January 6, 2021, Capitol Riot

8. At approximately 2:09 p.m. on January 6, 2021, the defendant entered the U.S.
Capitol Building with a crowd. The defendant entered one of the hallways of the Capitol
Building and took a video from the first-person perspective while she was there. She then
uploaded that video to her Facebook page, with a caption reading, “We made it inside, right
before they shoved us all out. I took off when I felt pepper spray in my throat! Lol.” A

screengrab of that video is attached hereto:

Page 3 of 6
Case 1:21-cr-00097-PLF Document 15 Filed 06/30/21 Page 4 of 6

Valerie Elaine Ehrke cee
January 6 at 2:09 PM @
We made it inside, right before they shoved us all out. | took off when
| felt pepper spray in my throat! Lol

 

 

ui On January 13, 2021, FBI agents interviewed the defendant. The defendant
confirmed that she had traveled to Washington, D.C. on January 5, 2021. She stated that on
January 6, 2021, she and a friend attended a rally for President Trump, where she listened to
President Trump speak. The defendant then went back to her hotel room, turned on the
television, and saw a news story about how people were going into the U.S. Capitol Building.
The defendant decided she wanted to be part of the crowd, and she walked to the U.S. Capitol.
She stated that when she arrived at the U.S. Capitol Building, she joined a group entering

through a set of double doors and proceeded about fifteen feet into the building. The crowd then

Page 4 of 6
Case 1:21-cr-00097-PLF Document 15 Filed 06/30/21 Page 5 of 6

started to push backward going out the doors through which they had entered. An unknown man
grabbed her and pushed her outside.

10. The defendant knew at the time she entered the U.S. Capitol Building that she did
not have permission to enter the building and the defendant did so with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

By:  /s/ Kevin Birney
Kevin Birney
Assistant United States Attorney

Page 5 of 6
Case 1:21-cr-00097-PLF Document 15 Filed 06/30/21 Page 6 of 6

DEFENDANT’S ACKNOWLEDGMENT

. I, Valerie Ehrke, have read this Statement of the Offense and have discussed it with my
attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

Valerie Ehrke
Defendant

/

ma
\~7 ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. I
concur in my client's desire to adopt this Statement of the Offense as true and accurate,

Date: S-2/-20 " ie Kacy

Robert Holley, Esq.
Attorney for Defendant

Page 6 of 6

 

 
